Title: From Thomas Jefferson to Edmund Bacon, 22 March 1808
From: Jefferson, Thomas
To: Bacon, Edmund


                  
                     Sir 
                     
                     Washington Mar. 22. 08.
                  
                  The plants of Privet which you have recieved are from mr Gordon and I intend them for a hedge in the garden which not being yet ready, they must be set out in a nursery where you can find a convenient open spot. the waggon must not go to Bedford before mr Chisolm goes. it will not be wanting there till they are proceeding to burn the brick kiln which must not be till mr Chisolm is there himself. whatever nails are wanting in Bedford must be sent. if you can deliver them at Warren to mr Crouch he will deliver them to mr Brown my merchant at Lynchburg. I think I shall be at home about the 20th. of April. Accept my best wishes.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. pray expedite mr Chisolm in his brickmaking &c. at Monticello as much as you possibly can. I am extremely anxious to have the South Outchamber got ready.
                  
               